Citation Nr: 0721826	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-17 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to December 
1963.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that the veteran was scheduled to appear for 
a videoconference Board hearing on May 25, 2007.  However, 
the veteran submitted a statement to VA through his 
accredited representative requesting to withdraw his appeal 
on May 10, 2007, prior to the date of the scheduled hearing.  


FINDINGS OF FACT

1. The veteran in this case had active service from November 
6, 1953 to December 12, 1963.

2.  On May 10, 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2006).  

On May 10, 2007, VA received a statement from the veteran by 
way of his representative requesting to withdraw his appeal.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


